Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

For claim 1, 4, 6-7: Murakami discloses a development cartridge 201 mountable in an image forming apparatus [0027, 0175], the development cartridge comprising:
a toner container portion to store toner, see pos. 201 in fig. 1, and
a toner refilling portion 7, fig. 1 to receive, from a toner refill cartridge 1 mountable to the toner refilling portion 7, toner to be stored in the toner container portion [0027], 
the toner refilling portion including:
an inlet shutter 8 rotatable to an inlet position at which the toner is capable of being received by the toner refilling portion from the toner refill cartridge [0045, 0065], and
a shutter protrusion 8a provided on a surface of the inlet shutter to, while the inlet shutter is rotated, contact an object 6b, fig. 6, [0048],
and that the shutter protrusion 8a contacts the object 6b when the toner refill cartridge 1 is mounted to the development cartridge and the inlet shutter is rotated by a predetermined/ any amount [0048, 0065], fig. 6, and 
when the toner refill cartridge 1 is mounted to the development cartridge, the inlet shutter 8 is to rotate together with rotation of the toner refill cartridge [0045, 0048, 0065].
Murakami discloses a snap lock portion that includes the shutter protrusion 8a (fig.6), however, Murakami is silent so as to the shutter protrusion causes feedback 
	Koseki discloses a shutter protrusion that causes feedback indicating the inlet shutter is rotated to an inlet position, and that the feedback includes audible feedback (clicking sound) [0093-0094]. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Murakami, so as to have the shutter protrusion that causes feedback indicating that the inlet shutter is rotated to an inlet/ designated position, as taught by Koseki, in order to optimize maintenance of the device.

For claim 2: Murakami discloses that the shutter protrusion has a ramp shape including a first portion inclined at a first angle (from an edge of 8a down in fig. 6(a)), a second portion inclined at a second angle (next portion down), and a third portion inclined at a third angle (last portion down that joins the shutter 8 body), and
when the shutter protrusion is to contact the object, the object ascends along the first portion, descends along the second portion, and further descends along third portion, figs. 6(b-c).

For claim 3: Murakami discloses that the second angle is less steep than the third angle, see fig. 6(a) and claim 2 rejection.


Murakami is silent so as to the predetermined amount is 180 degrees or 90 degrees.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the predetermined amount at 180 degrees or 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233, 220 F.2d 454 (C.C.P.A. 1955) (selection of optimum ranges within prior art general conditions is obvious); See In re Huang, 40 USPQ2d 1685, 100 F. 3d 135 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). 
Note that the specification discloses neither the critical nature of the claimed predetermined amount, nor any unexpected results arising therefrom, (see applicant specification [0069]). Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruf, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

For claim 8: Murakami discloses that the toner refilling portion further includes:
a latch member 6, fig. 6 to lock the inlet shutter in the inlet position at which the toner is capable of being received from the toner refill cartridge and 

a latching protrusion 6b provided on a surface of the latch member 6 which projects in a radial direction toward the inlet shutter 8, fig. 6, and
the object corresponds to the latching protrusion, fig. 6.

For claim 11: Murakami discloses the development cartridge of claim 1.
Murakami is silent so as to the inlet shutter has a cylindrical shape, and the shutter protrusion is disposed on a lower outer circumferential surface of the cylindrical shape.
Koseki discloses that the inlet shutter has a cylindrical shape, and the shutter protrusion 52f is disposed on a lower outer circumferential surface of the cylindrical shape, figs. 6-7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the inlet shutter in the shape of a cylinder with protrusion disposed on the lower outer circumferential surface of the cylindrical shape, disclosed by Koseki, since it has been held by the courts that change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  

For claim 13: Murakami discloses an image forming apparatus 100, fig. 1, comprising: a main body, fig. 1 including a communicating portion 7 formed in an exterior surface of the main body; 


Allowable Subject Matter
Claims 9-10, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15, would be allowable by virtue of its dependency on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852